Title: From Benjamin Franklin to Charles James Fox, 5 September 1783
From: Franklin, Benjamin
To: Fox, Charles James


          
            Sir
            Passy, Sept. 5. 1783—
          
          I received in its time the Letter you did me the honour of writing to me by Mr.
              Hartley: And I cannot let him depart
            without expressing my Satisfaction in his Conduct towards us, and applauding the
            Prudence of that Choice which sent us a Man possess’d of such a Spirit of Conciliation,
            and of all that Frankness, Sincerity and Candour which naturally produce Confidence, and
            thereby facilitate the most difficult Negociations. Our Countries are now happily at
            Peace, on which I congratulate with you most cordially; and I beg you to be assured,
            that as long as I have any Concern in Publick Affairs, I shall readily & heartily
            concur with you, in promoting every Measure that may tend to promote the common
            Felicity.
          With great and sincere Esteem & Respect I have the honour to be, Sir, Your most
            obedient & most humble Servant
          
            B Franklin
            Hon: Cha. J. Fox Esqr
          
         
          Endorsed: Passy Sept 5 1783. Dr.
            Franklin. R. 13t: by Mr. Hartley
        